Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 07/28/2022.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 20 recite the second robotic arm is uncoupled from the second cannula. It is the position of the Office that this renders the claim indefinite because claim 10 depends on claim 1 which recites the second robotic arm is coupled from the second cannula.  It is unclear how the second cannula can be both coupled and uncoupled  to the second robotic arm.
Claim 12 refers to the remote center adjustment mode. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2019/0321115 (Anderson et al.)
Regarding claim 1,  Anderson et al. discloses as shown in Figures 1, 2A, 2B, a robotic medical system, comprising: a first robotic arm (one of the one or more robotic arms 112, see paragraph [0048]) including a first instrument driver (tool driver 220 shown in Figures 2A, 2B, see paragraph [0053]) and a plurality of robotic joints (joints of robot arm 210 shown in Figures 2A, 2B, see paragraph [0053]) , wherein the first instrument driver is capable of manipulating a first tool (surgical tool 250 shown in Figures 2A, 2B, see paragraph [0053]) that passes through a first cannula (cannula 230 shown in Figures 2A, 2B, see paragraph [0053]) coupled to the first robotic arm; and a second robotic arm (one of the others of the one or more robotic arms 112, see paragraph [0048]).
To be clear, since Anderson et al. discloses expressly discloses a second robotic arm (see paragraph [0048]) but only shows an individual robotic arm in the Figures, the Office will refer to an annotated Figure 2B labeled other Figure 2B to refer to the disclosure of the second robot arm.
  Anderson et al. discloses including a second instrument driver (tool driver 220 shown in other Figure 2B, see paragraph [0053]) and a plurality of robotic joints (joints of robot arm 210 shown in other Figure 2B, see paragraph [0053]), wherein the second instrument driver is capable of manipulating a second tool (surgical tool 250 shown in Other Figure  2B, see paragraph [0053]) that passes through a second cannula (cannula 230 shown in other Figure 2B, see paragraph [0053])  coupled to the second robotic arm, wherein the first tool is configured to rotate about a first remote center of motion; see paragraph [0056] wherein the second tool is configured to rotate about a second remote center of motion; see paragraph [0056]; and wherein a first remote center distance (generally indicated as A in annotated Figure 2B) between the first robotic arm and the first remote center of motion is different from a second remote center distance (generally indicated as B in other Figure 2B) between the second robotic arm and the second remote center of motion.

    PNG
    media_image1.png
    425
    335
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    425
    335
    media_image2.png
    Greyscale


Regarding claim 2, Anderson et al. discloses wherein: each of the first cannula and the second cannula is configured to intersect a body wall of a patient, the system is further capable of moving each of the first robotic arm and the second robotic arm while maintaining each of the first remote center of motion and the second remote center of motion to reduce forces exerted on the body wall. See paragraph [0056].
Regarding claim 3, Anderson et al. discloses wherein: the first remote center distance (A) is based on a distance between the first remote center of motion and an interface between the first robotic arm and the first cannula, and the second remote center distance (B) is based on a distance between the second remote center of motion and an interface between the second robotic arm and the second cannula. See annotated Figure 2B and other Figure 2B shown in rejection of claim 1

Regarding claims 5-8, 12  Anderson et al. discloses a processor; and at least one computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor capable of maintaining the first remote center distance to be different from the second remote center distance, wherein the computer-executable instructions further cause the processor to adjust one or more of the first remote center distance and the second remote center distance, wherein the computer-executable instructions further capable of causing the processor to adjust one or more of the first remote center distance and the second remote center distance to provide a null-space degree of freedom (DoF), wherein: the computer-executable instructions further cause the processor to adjust the first remote center distance to increase a maximum distance the first tool is able to be inserted into the patient, the system is further configured to adjust the first remote center distance based on a force applied to the first robotic arm when in the remote center adjustment mode, if operated the arm is operated manually. See paragraphs [0052], [0113], [0124], [0127].
To be clear, the disclosed processor is capable of moving or maintaining the position of the arm which would necessarily adjust or maintain the first or second remote center distance.
Regarding claim 10, Anderson discloses wherein the second robotic arm is uncoupled from the second cannula. See paragraph [0110] and Figure 18A. 

Claim(s) 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2013/0325029 (Hourtash et al.)
Regarding claim 13,  Hourtash et al. discloses as shown in Figures 4, 5 a surgical method, comprising: maintaining (see paragraph [0049] disclosing maintaining the remote center which would necessarily including maintaining a remote center distance) a first remote center distance (generally indicated as A in annotated Figure 8) between an interface between a first robotic arm (one of manipulator arms 100, see paragraph [0049]) and a first cannula (cannula 511 of one of manipulator arms 100, see paragraph [0053]) coupled to the first robotic arm (one of one of manipulator arms 100, see paragraph [0054]), and a first remote center of motion (RC of one of manipulator arms 100, see paragraph [0055]), wherein the first robotic arm is configured to insert a first medical tool through the first cannula; wherein the first robotic arm is coupled to the first cannula; see paragraph [0053]; and maintaining (see paragraph [0049] disclosing maintaining the remote center which would necessarily including maintaining a remote center distance) a second remote center distance (generally indicated as B in annotated other Figure 8)) between an interface between a second robotic arm (one of the other manipulator arms 100, see paragraph [0049]) and a second cannula (cannula 511 of one of the other manipulator arms 100, see paragraph [0053]) coupled to the second robotic arm, wherein the second robotic arm is configured to insert a second medical tool through the second cannula, wherein the second robotic arm is coupled to the second cannula; wherein the first remote center distance is different from the second remote center distance, coupling the first robotic arm to the first cannula.

    PNG
    media_image3.png
    554
    477
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    554
    477
    media_image4.png
    Greyscale

Claim(s) 19-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2017/0020615 (Koenigh et al.)
Regarding claims 19,  21-24 Koenigh et al. discloses as shown in Figures 1A, 1B A robotic medical system, comprising: a robotic arm (robotic arm 100, see paragraph [0044]) including an instrument drive mechanism (tool driver 128, see paragraph [0051]), the robotic arm associated with a cannula (trocar 138, see paragraph [0045]) ; a processor (processor 350, see paragraph [0046]); and at least one computer-readable memory (see paragraphs [0046], [0048]) in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: adjust a remote center distance between the robotic arm and a remote center of motion, wherein the computer-executable instructions further capable of causing the processor to adjust the remote center distance to provide a null-space degree-of-freedom (DoF), wherein: the cannula is capable of intersecting a body wall of a patient, the cannula is associated with a remote center of motion, and the processor is further configured to control movement of the robotic arm while maintaining the remote center of motion, wherein the computer-executable instructions further cause the processor to adjust the remote center distance to provide a null-space degree-of-freedom (DoF), the robotic arm is capable of inserting a medical tool into a patient via the cannula, and the computer-executable instructions further capable of causing the processor to adjust the remote center distance to increase a maximum distance the medical tool is able to be inserted into the patient.
Regarding claim 20,  Koenigh et al. discloses wherein the robotic arm is uncoupled from the cannula. See paragraph [0051].
Regarding claims 25-30,  Koenigh et al. discloses discloses as shown in Figure 1A, 1B a surgical method, comprising: providing a robotic arm (robotic arm 100, see paragraph [0044])  comprising a drive mechanism (tool driver 128, see paragraph [0051]), wherein the robotic arm is associated with a cannula (trocar 138, see paragraph [0045]) and a remote center of motion, the robotic arm and the remote center of motion having a remote center distance there between; and adjusting the remote center distance between the robotic arm and the remote center of motion; See paragraphs [0044]-[0046]; further comprising: adjusting the remote center distance to provide a null-space degree-of-freedom (DoF), wherein the cannula is capable of intersecting a body wall of a patient, the cannula being associated with the remote center of motion, the method further comprising: moving the robotic arm while maintaining the remote center of motion with respect to the body wall; see paragraph [0095]; adjusting the remote center distance to provide a null-space degree-of-freedom (DoF), inserting a medical tool (surgical tool 134, see paragraph [0046]) into a patient via the cannula using the robotic arm; and adjusting the remote center distance to increase a maximum distance the medical tool is able to be inserted into the patient, wherein adjusting the remote center distance is further based on a force applied to the first robotic arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0321115 (Anderson et al.) in view of U.S. Patent Publication Number 2011/0071541 (Prisco et al.)
Regarding claim 4, Anderson fails to disclose wherein the first cannula has a first length, and the second cannula has a second length that is different from the first length.
Prisco et al., from the same filed of endeavor teaches a similar system as shown in figure 10 where the system includes a second cannula which has a second length different from a first length of a first cannula. See paragraph [0093].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Anderson by substituting the lengths of the cannulas disclosed by Anderson for the length of the cannulas disclosed by Prisco et al., because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 5-8, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0321115 (Anderson et al.) in view of U.S. Patent Publication Number 2017/0020615 (Koenigh et al.)
Regarding claims 5-8, 12 Anderson et al. discloses a processor; and at least one computer-readable memory in communication with the processor and having stored thereon computer-executable instructions. See paragraph [0127].
 In an alternative interpretation, Anderson fails to disclose the instructions cause the processor capable of maintaining the first remote center distance to be different from the second remote center distance, wherein the computer-executable instructions further cause the processor to adjust one or more of the first remote center distance and the second remote center distance, wherein the computer-executable instructions further capable of causing the processor to adjust one or more of the first remote center distance and the second remote center distance to provide a null-space degree of freedom (DoF), wherein: the computer-executable instructions further cause the processor to adjust the first remote center distance to increase a maximum distance the first tool is able to be inserted into the patient, the system is further configured to adjust the first remote center distance based on a force applied to the first robotic arm when in the remote center adjustment mode. 
Koenigh et al., from the same field of endeavor teaches a similar system as shown in Figure 1B, with a processor; and at least one computer-readable memory in communication with the processor and having stored thereon computer-executable instructions which cause the processor capable of maintaining the first remote center distance to be different from the second remote center distance, wherein the computer-executable instructions further cause the processor to adjust one or more of the first remote center distance and the second remote center distance, wherein the computer-executable instructions further capable of causing the processor to adjust one or more of the first remote center distance and the second remote center distance to provide a null-space degree of freedom (DoF), wherein: the computer-executable instructions further cause the processor to adjust the first remote center distance to increase a maximum distance the first tool is able to be inserted into the patient, for the purpose of compensating if there is not enough space between the natural remote center and the base of the tool driver and the attachment point of the trocar. See paragraphs [0041], [0044]-[0046].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Anderson to cause the processor to adjust one or more of the first remote center distance and the second remote center distance, wherein the computer-executable instructions further capable of causing the processor to adjust one or more of the first remote center distance and the second remote center distance to provide a null-space degree of freedom (DoF), wherein: the computer-executable instructions further cause the processor to adjust the first remote center distance to increase a maximum distance the first tool is able to be inserted into the patient, for the purpose of compensating if there is not enough space between the natural remote center and the base of the tool driver and the attachment point of the trocar.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0321115 (Anderson et al.) in view of U.S. Patent Publication Number 2017/0086930 (Thompson et al.)
Regarding claim 9, Anderson fails to disclose wherein the coupling of the first robotic arm to the first cannula comprises a mechanical coupling in the form of a latch.
Thompson, from the same field of endeavor teaches a similar system as shown in Figure 4, where the coupling of the first robotic arm to the first cannula comprises a mechanical coupling in the form of a latch. See paragraphs [0048], [0078].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Anderson by substituting the means for coupling the first cannula to the first robotic arm disclosed by Anderson for the cannula latch assembly disclosed by Thompson because it would only require the simple substitution of one known alternative means for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0321115 (Anderson et al.) in view of U.S. Patent Publication Number 2009/0192524 (Itkowitz et al.)
Regarding claim 11, Anderson et al. discloses a processor; and at least one computer-readable memory in communication with the processor and having stored thereon computer-executable instructions. See paragraphs [0052], [0127].
Anderson fails disclose the instructions cause the processor to: determine that movement of one or more of the first robotic arm and the second robotic arm are within a threshold distance of a collision, and adjust one or more of the first remote center distance and the second remote center distance to reduce the likelihood of the collision.
Itkowitz et al., from the same field of endeavor teaches a similar system as show in Figures 1, 11, with a processor with instructions; see paragraph [0039]; where the instructions cause the processor to: determine that movement of one or more of the first robotic arm and the second robotic arm are within a threshold distance of a collision, and adjusting one or more of a first remote center distance and a second remote center distance to reduce the likelihood of the collision. See paragraph [0066]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Anderson et al. to configure the instructions cause the processor to: determine that movement of one or more of the first robotic arm and the second robotic arm are within a threshold distance of a collision, and adjust one or more of the first remote center distance and the second remote center distance to reduce the likelihood of the collision in order to avoid a collision.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0325029 (Hourtash et al.) in view of U.S. Patent Publication Number 2017/0086930 (Thompson et al.)
Regarding claim 14, Hourtash et al. fails to disclose wherein the coupling of the first robotic arm to the first cannula comprises a mechanical coupling in the form of a latch.
Thompson, from the same field of endeavor teaches a similar system as shown in Figure 4, where the coupling of the first robotic arm to the first cannula comprises a mechanical coupling in the form of a latch. See paragraphs [0048], [0078].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hourtash et al.  by substituting the means for coupling the first cannula to the first robotic arm disclosed by Hourtash et al. for the cannula latch assembly disclosed by Thompson because it would only require the simple substitution of one known alternative means for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Publication Number 2013/0325029 (Hourtash et al.) in view of U.S. Patent Publication Number 2017/0020615 (Koenigh et al.)
	Regarding claims 15, 16 Hourtash et al. fails to disclose adjusting one or more of the first remote center distance and the second remote center distance, adjusting the first remote center distance to increase a maximum distance the first medical tool is able to be inserted into the patient.
	Koenigh et al., from the same field of endeavor teaches a similar method as shown in Figure 1B, which includes the steps of adjusting (by changing the RCM by moving the trocar by moving at least one of the arms 100, see paragraphs [0041], [0044]-[0046])  one or more of the first remote center distance and the second remote center distance, adjusting the first remote center distance to increase a maximum distance the first medical tool is able to be inserted into the patient for the purpose of compensating if there is not enough space between the natural remote center and the base of the tool driver and the attachment point of the trocar. See paragraph [0045]
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Hourtash et al. to include the steps of adjusting one or more of the first remote center distance and the second remote center distance, adjusting the first remote center distance to increase a maximum distance the first medical tool is able to be inserted into the patient in order to compensating if there is not enough space between the natural remote center and the base of the tool driver and the attachment point of the cannula.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Publication Number 2013/0325029 (Hourtash et al.) in view of U.S. Patent Publication Number 2009/0192524 (Itkowitz et al.)
Regarding claim 18, Hourtash et al. fails to disclose determining that movement of one or more of the first robotic arm and the second robotic arm would position the first robotic arm and the second robotic arm within a threshold distance of a collision; and adjusting one or more of the first remote center distance and the second remote center distance to increase a distance of separation between the first robotic arm and the second robotic arm
Itkowitz et al., from the same field of endeavor teaches a similar method as show in Figures 1, 11, with a processor with instructions; see paragraph [0039]; determining that movement of one or more of the first robotic arm and the second robotic arm would position the first robotic arm and the second robotic arm within a threshold distance of a collision; and adjusting one or more of the first remote center distance and the second remote center distance to increase a distance of separation between the first robotic arm and the second robotic arm. See paragraph [0066]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Hourtash to include the steps of determining that movement of one or more of the first robotic arm and the second robotic arm would position the first robotic arm and the second robotic arm within a threshold distance of a collision; and adjusting one or more of the first remote center distance and the second remote center distance to increase a distance of separation between the first robotic arm and the second robotic arm in order to avoid colliding the first and second arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771